Citation Nr: 1743456	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-17 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent prior to December 19, 2013, for posttraumatic stress disorder (PTSD) and major depressive disorder (also claimed as depression, social conflicts, nightmares, feeling numb and detached from others, irritability, an anxiety state, sleep disturbance, and insomnia), and a rating in excess of 50 percent thereafter.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for sleep apnea. 


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Army from July 1992 to October 1992, January 1998 to January 2001, January 2003 to September 2003, and March 2006 to June 2008.  He also had additional service in the Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006, August 2009, and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional office (RO) in Jackson, Mississippi. 

The Board notes that while the Veteran was previously represented by an attorney in this matter, with notice to the Veteran, the attorney has moved to withdraw representation.  Good cause having been shown, the motion has been granted, and the attorney is no longer identified as the Veteran's representative in this case. 


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran's PTSD and major depressive disorder did not result in occupational and social impairment with reduced reliability and productivity prior to December 19, 2013.

2.  At no point during the appeal period has the Veteran's service-connected PTSD and major depressive disorder resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; total occupational and social impairment is clearly not indicated.  

3.  Headaches were not noted at an examination for induction into military service; there is no clear and unmistakable evidence demonstrating that the Veteran had headaches prior to service and that headaches were not aggravated by such service.  

4.  The evidence is in equipoise as to whether the Veteran's sleep apnea had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD and major depressive disorder prior to December 19, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, DC 9411 (2016).

2.  The criteria for a rating in excess of 50 percent for PTSD and major depressive disorder from December 19, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, DC 9411 (2016).

3.  The criteria for service connection for a chronic headache disorder have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016.)     

4.  Resolving doubt in the Veteran's favor, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in July 2009 and October 2014.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the February 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.


II.  Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate veterans for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A.  PTSD

Under Diagnostic Code 9411, the General Rating Formula for Mental Disorders is used for PTSD.  The General Rating Formula provides that a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms with decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods with inability to perform occupational tasks (although generally being able to function satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Within the DSM-IV, the Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.  As the increased rating claim was still pending before the RO at the time of the August 4, 2014, effective date for the new DSM-V criteria, those criteria would apply, but only from August 4, 2014.  The Board finds that it may also still consider DSM-IV throughout the entire time frame on appeal should that criteria be more favorable to the Veteran.

A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as with work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

When evaluating a mental disorder, the Board shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

a.  Evaluation in Excess of 30 Percent Prior to December 19, 2013

The Veteran received a VA examination for his PTSD in December 2010.  The Veteran recounted that he was deployed to Iraq in 2003 and sent on missions that he believed risked his life.  On one occasion, the Veteran's convoy was attacked by a rocket propelled grenade (RPG), and he and the driver were hurt.  While on a mission in 2003, several the Veteran's team's vehicles were destroyed and their tour of duty was cut short.  The Veteran further recounted that he was often fired upon and often had to fire his weapon.  He also reported experiencing the sight of burning dead bodies, and he had weekly recurring dreams of them.  The Veteran then reported that he avoids crowds, has a short temper, tends to argue with others, and has a limited tolerance for listening to others.  

The Veteran indicated that he was laid off from his job in September 2010, but denied unemployment due to mental health treatment.  He also indicated that he had been experiencing marital discord and was separated at the time of the examination.  The examiner stated that the Veteran was experiencing severe impairment in his social functioning, as he had little communication with others.  The Veteran reported that he spends most of his time in doors at home alone, and he rarely communicates with his grandparents that raised him.  However, he did occasionally speak with his mother and wife.  The Veteran reported that he had a six year old daughter and a 13 year old stepson, and further reported having a good relationship with them.  However, he denied having any friends, and stated that he used to have hobbies that included playing basketball and gathering with friends.  

The examiner noted that the Veteran was casually dressed and groomed, and oriented in all spheres.  Although it was difficult to get the Veteran to express his opinions, the Veteran began to talk more as the interview progressed.  His speech was normal and his eye contact was fair, but his mood was depressed and affect blunted.  The examiner indicated that there were no disturbances in thought process or content, and the Veteran denied any suicidal ideation, auditory or visual hallucinations, panic attacks, or paranoia.  Furthermore, memory, insight, and judgment were noted to be intact.  As a result, the examiner diagnosed the Veteran with major depressive disorder and PTSD.  

The examiner concluded that the Veteran's major depressive disorder was related to several situational issues in the Veteran's life such as his inability to secure additional employment.  The Veteran's PTSD was linked to his in-service stressor of fearing for his life as his vehicle was attacked, injuring the Veteran and a fellow soldier.  The frequency of PTSD symptoms was weekly, and mild in duration since 2003.  The Veteran's claimed stressor was related to his fear of hostile terrorist activity.  The examiner found that the Veteran was independent in his daily living activities, and a GAF score of 60 was assigned.  This reflected moderate impairment in the Veteran's employment and social functioning due to PTSD.
.
The Board finds this examination highly probative of the Veteran's mental state prior to December 19, 2013, and concludes that an initial evaluation higher than 30 percent is not warranted from the date of service connection to December 19, 2013.  The competent, credible medical examination indicated that the Veteran was separated from his wife but had a positive relationship with his daughter and stepson.  He did not have evidence of impaired judgment or panic attacks, and his inability to find work was unrelated to his mental disorders.  A 50 percent evaluation is not warranted, as the Veteran did not exhibit evidence of occupational and social impairment due to short or long term memory impairment, impaired judgment or abstract thinking, disturbances of motivation or mood, and difficulty in establishing and maintaining effective work and social relationships.  The Board notes that the examiner indicated severe impairment in social functioning, but the Veteran has stated he enjoyed relationships with his children and occasional open lines of communication with his wife and mother.  Furthermore, the Veteran does not experience difficulty in establishing and maintaining effective work relationships due to his mental disabilities; he indicated that he is interested in returning to fulltime employment, but is unsure of which occupation he would like to pursue.  A 70 percent evaluation is not warranted because the Veteran did not have deficiencies in areas such as work, school, family relations, judgment, thinking or mood, nor did he have an inability to establish and maintain effective relationships.  Finally, a 100 percent evaluation is not warranted as the Veteran did not have total occupational and social impairment.  

b.  Rating in Excess of 50 Percent after December 19, 2013  

The Veteran received a VA examination in January 2014 for his PTSD, and the examiner noted that the Veteran did not have more than one mental disorder diagnosed.  The examiner indicated that the Veteran had symptoms producing occupational and social impairment with reduced reliability and productivity.  The Veteran stated that he had been married for seven years with one nine year old child.  The examiner found him to be very polite, somewhat anxious, and stated that it was difficult to get answers out of the Veteran although his pro-social skill was good.  The Veteran also indicated that his marriage was rocky, partly because his wife provoked his irritability.  The Veteran was employed and seemed to report normal occupational adjustment, but reported a history of combat flashbacks when he was a cross-country truck driver. 

The Veteran stated that he felt suicidal ideation from 2008 to 2010 when he lost his job and had financial problems. The examiner noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner also noted that the Veteran appeared to be vague, pleasant, cheerful, intact, and anxious.  As a result of the examination, the examiner found that the Veteran's current PTSD impairment was consistent with his current VA rating. 

The Veteran received another VA examination for his PTSD in July 2014, and the examiner noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The Veteran indicated he had been married since February 2007, and had one biological child and one stepchild with whom he had good relationships.  The Veteran had some friends and family that he socialized with, and stated that he takes his wife to a movie occasionally.  He also indicated that he had been trying to find work, but it has "been off and on."

The Veteran's symptoms included irritability, mood changes, depressed mood, loneliness, a sense of being worthless, self-isolation, a sense of detachment from others, and intrusive thoughts.  The examiner noted that the Veteran was in an upset mood at the time of the examination, and his affect was congruent with that mood.  The Veteran denied suicidal ideation, and the examiner indicated that the results of the mental examination were otherwise unremarkable.  The Veteran was found to be alert and fully oriented, with normal speech and unremarkable thought content and process.  There were no observable responsiveness to internal stimuli, and hallucinations and delusions were denied.  The Veteran also denied suicidal and homicidal ideation, intent, and planning.  

The examiner found that the Veteran's PTSD symptoms were persistent and without any significant periods of remission since his military service.  The anxiety, depression, and sleep issues were part of his PTSD and the examiner concluded that they did not warrant a separate diagnosis.

The Veteran received another VA examination for his PTSD in January 2016, and the examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran recounted his social history, and indicated he was currently married and he had one daughter, age 11 and one son, age 18.  The examiner indicated that the Veteran experienced recurrent, intrusive memories and distressing dreams related to the traumatic events in service, and flashbacks.  The Veteran also experienced a persistent negative emotional state, and feelings of detachment or estrangement from others.  He also exhibited irritable behavior, hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbances.  The examiner further indicated that the Veteran experienced panic attacks more than once a week.  The Veteran was noted to be oriented in al spheres, and his thought processes were logical and goal oriented.  No hallucinations, delusions, or suicidal ideation was reported.  

The Board finds that a rating in excess of 50 percent after December 19, 2013, is not warranted.  The competent, credible medical records indicate that the Veteran experienced panic attacks more than once a week.  However, there is no evidence that the Veteran's PTSD condition worsened, and therefore a higher evaluation is not appropriate.  A 70 percent evaluation is also not warranted as the Veteran does not have deficiencies in areas such as work, school, family relations, judgment, thinking or mood, nor does he have an inability to establish and maintain effective relationships.  Finally, a 100 percent evaluation is also not warranted as the Veteran does not have total occupational and social impairment.


III.  Service Connection

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).  Mere transcription of medical history does not transform information into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  

The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The Court has held that lay statements by a veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition); see also Leshore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.) 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board recognizes that the Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the disease resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A.  Headaches

The Veteran received a polytrauma/traumatic brain injury consultation in July 2007 and recounted a motor vehicle accident in 1993 where he was knocked unconscious.  He received stitches in several places, including the top of his head, and reported headaches and memory problems for two weeks after the accident.  The Veteran also stated that he experienced an RPG attack in Iraq during service, and that there was an accident in May 2003 in Iraq where his convoy had to slam on the breaks; he did not recall if he hit his head, but remembers a headache afterwards.   The Veteran stated that afterwards, he experienced mild headaches which were occasionally present, but did not disrupt activities.  

The Veteran received an evaluation in October 2009 and reiterated that he was deployed to Iraq and experienced an RPG attack on his vehicle in 2003.  He stated that he awakened frequently during the night and had headaches upon waking in the morning.  The Veteran also stated that after the attack, his headaches got worse. 

The Veteran received a VA examination for his headaches in April 2013, and the examiner indicated that the Veteran was diagnosed with migraines in 1993.  The Veteran reported he initially had headaches in high school, and had approximately three to four headaches per month which lasted two to three hours.  The examiner noted that, in June 1993 (not during active duty service), the Veteran was involved in a motor vehicle accident and sustained a head injury and reported headaches and memory problems for two weeks afterwards.  In August 2000, a medical examination indicated that the Veteran self-reported severe headaches and migraines regularly.  The examiner also noted that the Veteran was involved in a motor vehicle accident in Iraq, but found that there was no head injury or loss of consciousness related to the accident in service.  

As a result of the examination, the examiner found that the Veteran had clinical findings consistent with migraine headaches, likely post-traumatic from the 1993 motor vehicle accident.  The examiner further found that the Veteran had headaches prior to service, and therefore concluded that it was less likely than not that his headache disorder was caused by or the result of his service.  As the disorder pre-existed service, the examiner further opined that the headaches clearly and unmistakably were not aggravated by its natural progression by an in-service injury, event, or illness.  The Veteran was found to have headaches prior to service and sustained a head injury with loss of consciousness while off active duty.  The examiner indicated that the migraines were post-trauma migraine headaches, and therefore the headache disorder was less likely than not aggravated by its typical progression by military service.  

The Veteran received another headache examination in August 2014, and the examiner reviewed the Veteran's available records in conjunction with a telephone interview.  The examiner indicated that the Veteran had current symptoms, with episodic headaches.  The headaches typically involved only the right side of the head, and usually last for a few hours. 

The examiner reviewed the Veteran's file and found a single complaint of headaches during active service in 1999.  There were also multiple reports of medical assessment, but only one identified that the Veteran had a history of migraine headaches.  The examiner also indicated that neither headaches nor migraines were identified on the Veteran's problem list on clinic progress notes, and there were no documentations of headache complaints on clinic notes since 2003.  Furthermore, the examiner found that neither the Veteran's service treatment records nor his post military service clinic support chronicity of care for a headache condition.

As noted above, unless there is clear and unmistakable evidence to the contrary, the VA must presume that the veteran was in sound condition except as to those defects, infirmities, or disorders noted at the time of his or her entrance into service. 38 U.S.C.A. §§ 1111, 1132 (West 2014); 38 C.F.R. § 3.304 (2014).  The presumption of sound condition provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not detected.  Where a report of service entrance examination is not of record, the Board must accord the veteran the presumption of soundness at service entry, absent clear and unmistakable evidence to the contrary.

In this case, the Board finds that headaches were not noted at service entrance, and the presumption of soundness applies.  First, though the Veteran told service medical staff that he had headaches in high school, there is no clear and unmistakable evidence that he was diagnosed or treated for headaches prior to any period of active service.  As noted above, lay statements by a Veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Paulson, 7 Vet. App. at 470; Crowe, 7 Vet. App. 238; see also Leshore, 8 Vet. App. 406.  Accordingly, the Board finds that the Veteran's headaches were not clearly a pre-existing condition, and that he is entitled to the presumption of soundness.  

Therefore, the Board's analysis must turn to the question of whether the Veteran currently suffers from headaches, and, if so, whether this disorder began in or is otherwise due to his military service.  In this regard, the Board finds that there is ample evidence that the Veteran was treated for headaches during service, and he currently suffers from headaches contained in the current VA medical records.  In addition, the Board finds the Veteran's statements during treatment that his convoy suffered an RPG attack and his headaches worsened afterwards to be credible.  These statements serve to establish that he suffers from a headache condition which is documented in service and has continued to the present. 

In light of the foregoing, and resolving any doubt in the Veteran's favor, the Board concludes that the Veteran's chronic headaches had their onset in active service and service connection for chronic headaches is therefore warranted.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Sleep Apnea

The Board also finds that the evidence supports an award of service connection for sleep apnea.  The Veteran was formally diagnosed with the disorder in October 2010 after undergoing a sleep study.

At his December 1991 enlistment examination, the Veteran indicated that he did not have frequent trouble sleeping. 

The Veteran received a sleep evaluation for sleep disturbances in November 2009, and he indicated that he snored almost always.  The Veteran stated that he will awaken with a choking sensation, and also indicated that he tosses and turns frequently, and gets sleepy during the day.

The Veteran received a sleep apnea examination in April 2012, and stated he wanted to be tested for sleep apnea since 2003, but no one would listen to him.  The Veteran reported snoring and having fatigue, and an incident where he went for a PTSD examination and fell asleep. 

The Veteran is competent to report these observed symptoms, as they are within the realm of his personal experience and are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (a layperson is competent to report on that of which he or she has personal knowledge).  The Board finds that the reports of these symptoms are credible.

A VA examiner opined in December 2015 that the Veteran's sleep apnea was not caused by service.  The examiner found that there were complaints of insomnia and sleep problems during service, but no concern related to the possible diagnosis of sleep apnea.  However, a lack of contemporaneous medical records does not serve as an "absolute bar" to a service connection claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

Furthermore, at the time of the diagnosis, the Veteran was noted to have weighed 271 pounds with a body mass index of 43.1.  The December 2015 examiner noted that sleep apnea was a respiratory condition due to obstruction of the upper airway with the primary risk factors including elevated body mass index.  However, the examiner did not consider the Veteran's competent lay statements that he experienced symptoms during service, which is prior to his elevated body mass index.

The Veteran has submitted competent and credible evidence describing symptoms of snoring and apneic episodes during service.  As such, there is persuasive lay evidence demonstrating that the Veteran's symptoms began in service.  Although these symptoms from service cannot with medical certainty be attributed to the Veteran's current sleep apnea, the Board finds that the evidence is nonetheless in equipoise as to whether the Veteran's condition had its onset in service.  Affording the Veteran the benefit of the doubt, service connection for sleep apnea is warranted.















ORDER

An evaluation in excess of 30 percent for PTSD and major depressive disorder prior to December 19, 2013, is denied.

An evaluation in excess of 50 percent for PTSD and major depressive disorder from December 19, 2013, is denied.

Service connection for chronic headaches is granted.

Service connection for sleep apnea is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


